The Supreme Court affirmed the decree of the Common Pleas April 21, 1884 in the following opinion:
Per Curiam.
These cases .were argued together. They present the same question, and it might have been presented on one appeal. We see no error in the decree. The assignee of a j udgmont takes it subject to the equities of the original parties therein; but he does not take it subject to the equities of a third person, when he pays for it a valuable consideration, and buys it without notice of those equities. These rules of law and the facts found are decisive of this case. We find no error in the decree.
Decrees affirmed and appeals dismissed at the cost of the appellants in each case.